            Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

MICHAEL D. SHERRY                         )
                                          )
            Plaintiff,                    )
                                          )
                                          )
                    v.                    )
FMR LLC;                                  )                                   Civil No. 1:20-cv-
                                          )
LLIFE INSURANCE COMPANY OF NORTH AMERICA)
                                          )
                                          )
      Defendant                           )
_________________________________________ )

                                          COMPLAINT

I.     INTRODUCTION

       1.      Plaintiff Michael D. Sherry is insured under a Group Disability Policy, known as

FMR Corporation, Policy Number, FLK-0980026 (“the Policy”). On information and belief, the

Policy is a welfare benefit plan under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq. Plaintiff received Long-Term Disability Benefits under the

Policy from June 14, 2011 until March 10, 2017. By letter dated March 8, 2017, Defendant Life

Insurance Company of North America, claiming that he is no longer disabled under the policy

terminated his benefits. Pursuant to the Policy's Claims Procedures, Plaintiff filed two

administrative appeals, which Defendant Life Insurance Company of North America denied.

Having exhausted his administrative remedies under the Policy, Plaintiff brings this action to

overturn these denials and reinstate his benefits, and for his attorney’s fees and costs.

II.     JURISDICTION AND VENUE

       2        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income Security Act of 1974


                                                  1
            Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 2 of 10



(“ERISA”) over this claim for disability benefits under a policy governed by ERISA, 29 U.S.C. §

1001 et seq.

       3.      Venue is proper in this Court under 29 U.S.C. § 1132(e)(2) Both Defendants

conducts ongoing business in New Hampshire, provide long term disability insurance for

employers and employees who reside in New Hampshire, employ New Hampshire residents,

have extensive contacts within New Hampshire, and accordingly, is found within New

Hampshire.

III.   PARTIES

       4.      Plaintiff Michael D. Sherry resides at 13 Lippold Rd., Atkinson, New Hampshire

03811. At all times relevant to this proceeding, he has been eligible to receive long-term

disability benefits under Group Policy number FLK-0980026, known as FMR Corporation, Life

Insurance Company of North America, underwriter.

       5.      Defendant FMR LLC has its principal place of business at 245 Summer St.,

Boston, MA 02210. It is the holding company for Fidelity Investments, a business located at 1

Spartan Way, Merrimack NH 03054. The Policy identifies FMR LLC as the Policy Owner of

Policy Number FLK-0980026. On information and belief, Defendant FMR LLC is the Plan

Administrator for the Group Policy (“Policy”) FMR LLC, FLK-0980026.

       6.      Defendant LIFE INSURANCE COMPANY OF NORTH AMERICA (“Cigna’)

has its principal place of business at 1601 Chestnut St., Philadelphia, PA 19192. The Policy

identifies Cigna as the named fiduciary for deciding claims for benefits and appeals of denied

claims under the Policy. The Policy identifies Defendant Cigna as the Insurance Company

underwriting the Policy. On information and belief, Cigna is the Plan Administrator for the

Group Policy (“Policy”) FMR LLC, FLK-0980026



                                                 2
              Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 3 of 10



 IV.    STATEMENT OF FACTS

        7.       In 2001, Plaintiff was diagnosed with medullary thyroid cancer MENII-A, a slow-

growing, inherited cancer. He underwent surgery and radiation between May and August, 2001.

He continued follow-up and in late 2003-2004, CT scans revealed that his cancer had

metastasized to his liver, spine and skull. No treatment was available at the time.

        8.       In January, 2008, Fidelity Investments hired Plaintiff as a full-time customer

service representative. Beginning in 2009, Plaintiff had a need for unpaid FMLA leave in

connection with his enrollment in a clinical drug trial at Dana Farber Cancer Institute. He

continued to work while experiencing numerous side effects from the chemotherapy, including

difficulty concentrating, diarrhea, fatigue, sun sensitivity, difficultly fighting infection, and

difficulty healing from minor skin abrasions.

        9.       In 2010, Fidelity promoted Plaintiff to the position of HNW (High Net Worth)

Sales Associate. In 2011, Plaintiff was diagnosed with osteonecrosis of the jaw, believed caused

by chemotherapy, and required debridement and regular antibiotic treatment. Fidelity’s HR

department staff recommended that Plaintiff apply for the Policy’s Long-Term Disability

benefits. On June 14, 2011, Cigna found that Plaintiff was eligible for Long-Term Disability

benefits. Plaintiff received disability benefits as of June 14, 2011, but worked on a reduced

schedule pursuant to the Policy's “Return to Work” provision.

        10.      By 2015, Plaintiff began experiencing cascading side effects from long-term

chemotherapy, primarily fatigue and trouble sleeping due to the gastrointestinal effects (diarrhea)

of the medication, and difficulty concentrating. Plaintiff reduced his work to between 15-20

hours a week. Plaintiff and Fidelity’s HR department started to look at other potentially suitable

positions at Fidelity, but were unable to find anything.



                                                   3
                Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 4 of 10



          11.      In the spring of 2016, Fidelity told Plaintiff, who had continued to work on a

reduced schedule and receive Long Term Disability benefits, that it could no longer support the

flexibility he required as a result of his treatment, and was putting him on full disability. Cigna

contracted with a company to handle a social security disability application for Plaintiff.

          12.      On February 6, 2017, the Social Security Administration approved his initial

application, finding that Plaintiff became disabled under its rules on May 1, 2016. Plaintiff

repaid Cigna for a portion of Long-Term Disability benefits and his Long-Term Disability

benefits were reduced, pursuant to the Policy's coordination of benefits provisions.

          13.      One month later, on March 8, 2017, Cigna informed Plaintiff that it had

determined that he was no longer disabled under the Policy and terminated his benefits.

          14.      Under the Policy, "After Disability Benefits have been payable for 24 months, the

Employee is considered Disabled if, solely because of Injury or Sickness, he or she is 1. Unable

to perform the material duties of his or her Regular Occupation; and 2. Unable to earn 80% or

more of his or her Indexed Earnings from working in his or her Regular Occupation.

After Disability Benefits have been payable for 48 months, the Employee is considered Disabled

if, solely due to Injury or Sickness he or she is: 1. Unable to perform the material duties of any

occupation for which you are she is, or may reasonably be,, qualified based on education,

training or experience; and 2. Unable to earn 60% or more of his or her Indexed Earnings."

          15.      On May 29, 2017, Plaintiff submitted a timely appeal to Cigna’s decision to

terminate his benefits. On October 16, 2017, Cigna denied Plaintiff’s appeal. On April 10, 2018,

Plaintiff filed a second appeal, which was denied on July 5, 2018. Plaintiff has exhausted all such

appeals




                                                    4
             Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 5 of 10



       16.      Plaintiff provided Cigna with substantial medical evidence from his treating

providers that included their medical opinions that he remained unable to work due to metastatic

medullary thyroid cancer.

       17.      Plaintiff’s oncologist is Dr. Jochen Lorch. Dr. Lorch has treated Plaintiff since

2009. In connection with his administrative appeal, Plaintiff submitted interrogatories

completed by Dr. Lorch on April 10, 2018. Dr. Lorch stated that Plaintiff remained unable to

work due to medication side effects of fatigue and persistent diarrhea.

       18.      According to the Policy, Cigna’s decision must be based on 1) the medical

evidence submitted by the Employee, 2) consultation with the Employee’s Physician, and 3)

evaluation of the employee's ability to work by not more than three independent experts, if

required by the Insurance Company. Cigna violated the policy because it made its decision

without making a reasonable effort to contact the treating providers, Cigna did not carefully

consider the opinion of the treating oncologist, and Cigna required that "abnormal vitals,

physical examinations, and lab/radiographic evidence support the Plaintiff's side effects from

medications, a more restrictive requirement than is not included in the Policy’s definition of

“Disabled.”

       19.      Cigna submitted the appeal to an occupational medicine specialist, a psychiatrist,

and an oncologist, all of whom conducted a records review. No reviewing doctor personally

examined the Plaintiff. On information and belief, the reviewing doctors did not speak to

Plaintiff’s treating providers. The July 5, 2018 decision stated that "the provided medical

oncology records did not provide medical evidence of functional impairment, as noted by

abnormal vitals, physical exam findings, or labs/radiographic studies." Although the decision

referenced Dr. Lorch's April 10, 2018 report that Plaintiff was unable to work due to frequent



                                                 5
                Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 6 of 10



diarrhea and fatigue, Cigna stated "it was unclear what this is based on." The decision noted that

the psychiatrist noted that "there were very few psychiatric records. The bulk of the records

concerned treatment for thyroid cancer," and "his mood issues were attributed to his medical

problems." On the basis of this records review, the occupational medicine specialist determined

that Plaintiff had some physical restrictions, and needed ready access to a bathroom.

      20.        Cigna submitted the claim to its Vocational Department for a “transferrable skills

analysis” on the basis of "supported" restrictions and/or limitations. The vocational specialist

determined that Plaintiff would be able to perform the occupations of Registered Representative

DOT # 250.257-018 and Order Clerk, DOT #249.362-025.

          21.      On information and belief, Cigna funds and underwrites the Policy and decides

whether participants will receive benefits under the Policy. Accordingly, Cigna has a conflict of

interest that must be considered when determining whether its denial of Plaintiff’s benefits was

proper.

          22.      Cigna’s interest in protecting its own assets influenced its decision to terminate

Plaintiff’s disability benefits.

          23.      While the appeal was pending, Plaintiff continued to get worse, and could no

longer tolerate the effects of the clinical trial drug. In the summer and fall of 2018, Plaintiff,

who is 5’11, weighed only 120 pounds. Plaintiff started a new clinical trial at Dana Farber in

November, 2018. He started to feel better, exercise and do physical therapy. His weight

increased over time and he now weighs 150 pounds, although he is still underweight. However,

he continues to have fatigue and difficulty concentrating, swallowing, speaking and sleeping. He

has an unremitting seeping infection in his jaw, due to osteonecrosis, and needs to rinse his

mouth regularly. At times, he wakes up in the middle of the night due to pain from his neck



                                                     6
             Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 7 of 10



surgeries to remove the cancer, and hip surgery to treat a slipped epiphysis, the growth plate on

top of his femur, which has been seen in patients with medullary thyroid cancer.

V.     CLAIMS

Breach of Fiduciary Duty in violation of The Employee Retirement Income Security Act of 1974
                              (“ERISA”), 29 U.S.C. §1104(a)(1)


       24.      The Policy is an ERISA welfare benefit policy.

       25.      Under the Policy, a participant who meets the definition of “Disabled” is entitled

to Long-Term Disability benefits paid out of the Policy assets.

       26.      Plaintiff was covered at all relevant times under the Policy.

       27.      Plaintiff’s medullary thyroid cancer and osteonecrosis of the jaw is a “Sickness,”

and is “Disabled” at all relevant times under the Policy.

       28.      Cigna’s decision to terminate Long-Term Disability Benefits was an exercise of

bad faith, arbitrary, capricious, unreasonable, irrational, an abuse of discretion, contrary to the

terms of the Policy, contrary to the evidence and contrary to law, as demonstrated by the

following non-exhaustive examples:

                a. Cigna failed to have Plaintiff independently examined, and instead relied on the

opinion of medical professionals who merely reviewed Plaintiff’s medical records and rejected

the opinion of Plaintiff’s primary care provider;

                b. Cigna relied on the opinions of medical professionals who were financially

biased by their relationship with Cigna and as such unable to offer an unbiased opinion;

                c. Cigna relied on the opinions of non-treating medical professionals who never

examined Plaintiff and who did not consult with Plaintiff’s treating professionals, while

discarding the opinions of Plaintiff’s treating medical professionals;



                                                    7
              Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 8 of 10



                 d. Cigna relied on the opinions of non-examining medical professionals whose

opinions were not supported by substantial evidence in the claim file, and were not consistent

with the overall evidence in the record;

                 e. Cigna failed to identify the internal rules, guidelines, protocols, standard, or

other similar criteria it relied upon in rendering its decision and failed to state that he did not rely

on same.

                 f. Cigna denied benefits without demonstrating any nexus between the opinions of

the doctors it hired and Plaintiff’s normal job duties and responsibilities;

                 g. Cigna “picked and chose” evidence in the record to support its decision to deny

the claim, while ignoring other record evidence that supported Plaintiff’s claim;

                 h. Cigna terminated benefits without evidence that there had been any

improvement in Plaintiff’s condition;

                 i. Cigna terminated benefits one month after the Social Security Administration

found that Plaintiff was eligible for Social Security Disability (“SSDI”) benefits, and after

providing its own contractor to file and complete Plaintiff’s SSDI application. Cigna failed to

carefully consider Plaintiff’s eligibility for SSDI benefits in its decision to terminate his benefits.

                 j. Cigna required that Plaintiff demonstrate that undisputed side effects of his

clinical trial be supported by the abnormal vitals, physical examination findings or

laboratory//radiographic evidence, which is not required under the Policy.

        29.      Cigna failed to identify the internal rules, guidelines, protocols, standards, or

other criteria relied upon in making its decision, nor state that no such criteria as were used.

Cigna’s denial of benefits under the Policy has caused Plaintiff to incur attorneys’ fees and costs

to pursue this action.



                                                    8
             Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 9 of 10



        .

WHEREFORE, Plaintiff respectfully requests the following relief against Defendant:

        A. Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiff requests that the Court declare he

fulfills the Policy’s definition of “Disabled,” and is accordingly entitled to all benefits available

to him under the Policy.

        B. Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiff requests that this Court order

Defendants to pay benefits due to him under the terms of the Policy;

        C. Prejudgment and postjudgment interest, calculated from each payment’s original due

date through the date of actual payment;

        D. Any Policy benefits beyond disability benefits that Plaintiff is entitled to while

receiving disability benefits;

        E. A declaration that Plaintiff is entitled to ongoing benefits under the Policy so as long

as Plaintiff remains disabled under the terms of the Policy;

        F. In the alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Defendants to adjudicate Plaintiff’s claim in a manner consistent with the terms of

the Policy

        G. Pursuant to 29 U.S.C. § 1132(g)(1), reasonable costs and attorneys’ fees incurred in

this action;

       H. For such other and further relief as is just and proper.

RESPECTFULLY SUBMITTED THIS 14th day of February, 2020,
                                        MICHEL D. SHERRY,
                                        By: /s/ Sheila O’Leary Zakre (#9101)
                                                Zakre Law Office
                                                4 Park Street, Suite 2056
                                                Concord, NH 033031
                                                603-224-4400
                                                sheila@zlawnh.com
                                               Attorney for Michael Sherry
                                                  9
Case 1:20-cv-00248-AJ Document 1 Filed 02/14/20 Page 10 of 10




                             10
